Title: From Alexander Hamilton to Samuel Waugh, 2 May 1800
From: Hamilton, Alexander
To: Waugh, Samuel


          
            Sir,
            NY. May 2 1800
          
          I have received your letter of the twenty sixth of April, and read it with attention—The pretensions which you advance are very respectable, and have received the consideration which they deserve—Th It being The arrangement of relative rank however, being fixed, and it being of importance that it should not be again disturbed, I am sorry that I can not with propriety change the place which you occupy in the arrangement— 
          Lt. Waugh
        